DETAILED ACTION
Claims 1-4 and 7-19 are pending.
Claims 13, 17, and 19 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Newly submitted claim 19 is directed to an invention that is independent or distinct from the invention originally claimed for reasons set forth in the restriction requirement mailed on September 9, 2020.  That is, it is the examiner’s understanding that claim 19 is directed to only the non-elected index-generating form of the replicate partition instruction (and not also to the forms in claims 11-12).  See specification, page 7, lines 27-33, and page 19, lines 17-23, which are passages cited by applicant on page 12 of the response submitted on February 16, 2021.  The examiner understands that the index-generating form of the instruction is a mutually-exclusive non-obvious variant with respect to other forms of the instruction already examined in claims 11-12.  If applicant believes that claim 19 is generic (or is directed to the elected invention), applicant is asked to point to evidence of such, i.e., please point to support for using the subsequent instruction of claim 19 with the instructions examined in claims 11-12.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution 

Claim Objections
Claim 16 is objected to because of the following informalities:
In line 3, if the source vector is the same as the source vector of claim 1, it is recommended that applicant replace “a” with --the--.
Appropriate correction is required.

Claim Interpretation
In claim 1 (and similarly claim 14), applicant claims “wherein at least two of the plurality of vector elements in the partition take different values to each other”.  Per a Google search, “different…to” appears to be used in British English, which is permitted via MPEP 608.01.  Based on this and applicant pointing to FIGs.3 and 9 for support, claims 1 and 14 are interpreted to set forth a capability of at least one vector element in a given partition having a value different from another vector element in the given partition. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, last line, “the plurality of vector elements in the partition”.  Which elements and which partition?  There are a plurality of elements in at least one partition in line 9, and a plurality of elements in at least one partition in the 2nd-3rd to last lines. 
In claim 11, “the source vector”.  There is a source vector in claim 11, lines 2-3, and also in claim 1, line 12.
In claim 12, “the source vector”.  There is a source vector in claim 12, lines 2-3, and also in claim 1, line 12.
In claim 14, last line, “the plurality of vector elements in the partition”.  Which elements and which partition?  There are a plurality of elements in at least one partition in line 7, and a plurality of elements in at least one partition in the 2nd-3rd to last lines.
All dependent claims are indefinite due its dependence on an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  That is, claim 1 has been amended to set forth that the values correspond to a sequence of vector data elements of a source vector.  Claim 16, which depends on claim 1, only appears to repeat that these values are of a source vector.  Therefore, because it does not further limit claim 1, it is an improper dependent claim.  Applicant may cancel claim 16, amend it to be in proper dependent form, or present a sufficient showing that it complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-11, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chennupaty et al., U.S. Patent No. 7,155,601 (herein referred to as Chennupaty).
Referring to claim 1, Chennupaty has taught an apparatus (FIG.1, 100 or 105) comprising:
a) processing circuitry to perform vector processing operations on vectors comprising a plurality of vector elements (FIG.1, 152, which operates on vectors shown in other drawings); and
an instruction decoder to decode program instructions to control the processing circuitry to perform the vector processing operations (FIG.1, 150);
c) wherein in response to a replicate partition instruction (FIG.4B, shuffle instruction S445) specifying partition information defining positions of a plurality of partitions with a variable number of vector elements within a result vector (the instruction takes a partition of one or more elements from the source S440 and copies them into the result vector S450), each partition comprising at least one vector element of the result vector and at least one partition comprising a plurality of adjacent vector elements of the result vector (the instruction teaches all permutations of X3, X2, X1, and X0.  Thus, one shuffle could result in the lower four elements set to X0-X2-X1-X0, which includes a partition of three adjacent elements (X2-X1-X0), and a 1-element partition that includes element X0.  Another shuffle could result in the lower four elements set to X3-X2-X3-X2, which would have two 2-element partitions.  These are merely examples and the examiner asserts a number of variable-size partitions can be defined), the instruction decoder is configured to control the processing circuitry to generate the result vector in which each partition having more than one vector element comprises values corresponding to a sequence of vector elements of a source vector starting or ending at a selected vector element position (in the first example above, the starting position is X0, and each partition starts with X0.  In the second example above, the starting position is X2, and each partition starts with X2), wherein an encoding of the replicate partition instruction constrains the selected vector element position to be the same for each of the partitions (see FIG.5 (and the description thereof).  This instruction has encoded therein an immediate value that indicates how to shuffle the vector elements.  Bits 1:0, for instance, would control mux 642 (FIG.6B) to select the element that goes in the rightmost field of result ; and
d) wherein the replicate partition instruction is capable of specifying at least one partition comprising a plurality of adjacent vector elements of the result vector wherein at least two of the plurality of vector elements in the partition take different values to each other (again, see both examples given above.  Each element in a multi-element partition is different from every other element in that same partition).
Referring to claim 2, Chennupaty has taught the apparatus according to claim 1, wherein the partition information comprises partition mask information comprising at least one marker bit identifying the start or end of a partition within the result vector (the partition information may be the 8-bit immediate value of FIG.5.  This value defines the partition start/end points  Partitions may be include any single element, or any multiple adjacent source elements.  So, in the first example above, the immediate indicates the first partition to start at X0 and end at X2, and indicates the second partition to start and end with X0).
Referring to claim 3, Chennupaty has taught the apparatus according to claim 1, wherein the partition information comprises partition size information indicative of a number of vector elements per partition (the immediate value indicates the number of vector elements in each partition.  For instance, an immediate value of 00100100 indicates a rightmost partition of three adjacent elements due to 10-01-00 appearing in sequence in the immediate.  The last non-adjacent control bits (00 at the left end of the immediate) starts a new partition.  Many permutations of this immediate would define partitions in a similar manner).
Referring to claim 4, Chennupaty has taught the apparatus according to claim 3, wherein the encoding of the replicate partition instruction constrains all partitions other than a first or last partition to have the same number of vector elements (from column 4, lines 29-38, the instruction may alternatively operate on registers with sixteen 8-bit vector elements.  One of ordinary skill in the art would recognize that any of the sixteen source fields could be sent to any of the rightmost eight fields of the destination based on a longer immediate value.  A number of encodings of this immediate would result in in the claimed constraint.  For example, if the immediate had a binary encoding for selecting fields 0-2-1-0-2-1-0-0, this constrains the two middle partitions to each have three elements (2-1-0 and 2-1-0).  Similarly, an encoding representing fields 12-13-12-13-12-13-12-12, would constrain the result to have three middle partitions, each with two elements).
Referring to claim 7, Chennupaty has taught the apparatus according to claim 1, wherein the replicate partition instruction specifies element selection information indicative of which vector element position is said selected vector element position (where the immediate has fields that cause the value starting each partition with the same element, those fields form the element selection information.  For instance, with an immediate of 00100100, there are two partitions and each is started with the 0th element.  Thus, at least the leftmost two bits and rightmost two bits of the immediate form the element selection information that indicates each partition starts with the same element).
Referring to claim 8, Chennupaty has taught the apparatus according to claim 1, wherein in response to the replicate partition instruction, the instruction decoder is configured to control the processing circuitry to generate the result vector in which, for any of said plurality of partitions comprising a single vector element, said single vector element comprises a value corresponding to said selected vector element position (again, this is entirely dependent on the immediate value.  For some permutations of the immediate, the decoder will place the starting element into each one-element partition.  For instance, with the immediate 00100100, the starting element is 00 and this is put at the start of the 3-element partition and in the 1-element partition.  For an immediate of 00000100, this creates a result vector with a 2-element partition (starting with element 00), and two 1-element partitions, each filled with the starting element 00).
Referring to claim 9, Chennupaty has taught the apparatus according to claim 1, but has not taught wherein the replicate partition instruction specifies active portion information defining an active portion of the result vector comprising said plurality of partitions; wherein in response to the replicate partition instruction the instruction decoder is configured to control the processing circuitry to generate the result vector in which at least one vector element outside the active portion has a predetermined value or a value of a corresponding vector element of a destination register for storing the result vector (see FIGs.6A-6B and column 4, lines 29-38.  The opcode and/or immediate value constitute such information as it/they define whether the upper or lower half of the result register is active and/or the number of elements in the active portion.  Outside of the active portion (e.g. FIG.6B, leftmost four elements), the elements therein are set to a predetermined value based on the source).
Referring to claim 10, Chennupaty has taught the apparatus according to claim 9, wherein the replicate partition instruction specifies a single control value identifying both the partition information and the active portion information (the immediate value alone is the single control value based on column 4, lines 29-38.  That is, the immediate indicates the partitions, but by specifying a number of fields, it also indicates how many fields are active.  For .
Referring to claim 11, Chennupaty has taught the apparatus according to claim 1, wherein in response to a source-transforming form of the replicate partition instruction specifying a source register storing a source vector, the instruction decoder is configured to control the processing circuitry to generate the result vector in which each partition having more than one vector element comprises data values of the sequence of vector elements of the source vector starting or ending at a selected vector element position (see the examples in the rejection of claim 1.  Also, note that source 640 is a source register, as shown in FIG.2).
Claim 14 is rejected for similar reasons as claim 1.
Referring to claim 16, Chennupaty has taught the apparatus according to claim 1, wherein said values corresponding to the sequence of vector elements comprise data values represented by the sequence of vector elements of a source vector (see FIG.6B, for example.  Source 640 is a SIMD vector).
Referring to claim 18, Chennupaty has taught the apparatus according to claim 1, wherein the source vector is specified as an operand of the replicate partition instruction (this is inherent.  The various shuffle instructions are explained throughout Chennupaty to use register xmm0 as an example source operand.  Xmm0 is thus specified by the instruction, either implicitly or explicitly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chennupaty in view of Debes et al., U.S. Patent Application Publication No. 2004/0054878 (herein referred to as Debes).
Referring to claim 12, Chennupaty has taught the apparatus according to claim 1, to generate the result vector in which each partition having more than one vector element comprises said data values of the sequence of vector elements of a source vector starting or ending at a selected vector element position (again, see the examples in the rejection of claim 1).  Chennupaty has not taught wherein in response to a load-replicate form of the replicate partition instruction, the instruction decoder is configured to control the processing circuitry to load at least part of the source vector from a data store and perform the aforementioned generation of the result vector.  Instead, Chennupaty has taught reading the source data from a register (FIG.2).  However, Debes has taught shuffling/permuting where the source may be either a register or a memory location, from which data is loaded.  See paragraph [0084].  This allows for increased flexibility in that a shuffle can be performed on both memory operands and register operands.  By allowing a shuffle to be performed directly from main memory, the processor avoids having to load the value from memory into a register that would then act as a source register in a permute.  In other words, an extra step could be avoided.  As a result, to efficiently and flexibly allow a shuffle/permute directly from memory, it would have wherein in response to a load-replicate form of the replicate partition instruction, the instruction decoder is configured to control the processing circuitry to load at least part of the source vector from a data store and perform the aforementioned generation of the result vector.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chennupaty in view of the examiner’s taking of Official Notice.
Referring to claim 15, Chennupaty has taught the apparatus according to claim 1, but has not taught a non-transitory computer-readable storage medium storing a virtual machine program for controlling a computer to provide an instruction execution environment corresponding to the apparatus of claim 1.  However, a virtual machine program stored on a medium is known in the art.  When executed, it allows one to emulate a particular environment within another environment.  This allows, for instance, one physical computer to be used in place of a separate physical computer for each desired environment, which could save cost and space.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chennupaty to include a non-transitory computer-readable storage medium storing a virtual machine program for controlling a computer to provide an instruction execution environment corresponding to the apparatus of claim 1.

Response to Arguments
The examiner agrees with applicant’s arguments with respect to Freescale.  The rejection has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/David J. Huisman/Primary Examiner, Art Unit 2183